Matthew A. Swendiman Direct:513.629.2750 mswendiman@graydon.com May 7, 2014 VIA EDGAR U.S. Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: 360 Funds (the “Trust”) (File Nos. 811-21726 and 333-123290) Ladies and Gentlemen: Attached please find Pre-Effective Amendment No. 1 (the “Amendment”) to the Trust's Registration Statement on Form N-14. The Amendment includes a proxy/prospectus, statement of additional information and form(s) of Agreement and Plan of Reorganization and Termination to be sent to shareholders of the IMS Capital Value Fund, the IMS Strategic Income Fund, and the IMS Dividend Growth Fund (together, the “Funds”), each a series of the Unified Series Trust. If the proposed reorganizations are approved by shareholders of the Funds, the assets and liabilities of the Funds will be reorganized into newly created series of the Trust, also to be called the IMS Capital Value Fund, the IMS Strategic Income Fund, and the IMS Dividend Growth Fund. If you should have any questions or comments regarding the foregoing, please contact the undersigned at (513) 629-2750. Thank you in advance for your consideration. Very truly yours, /s/ Matthew A. Swendiman Matthew A. Swendiman, On behalf of the 360 Funds cc: Ms. Deborah O’Neal-Johnson Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Mr. Randall Linscott M3Sixty Administration, LLC 4520 Main Street Suite 1425 Kansas City, MO 64111
